The bill of exceptions recites that on the trial of this case, and after the introduction of evidence, the jury, by direction of the court, rendered a verdict in favor of the plaintiff, and judgment thereon was awarded. The direction of the verdict was not assigned as error, either in the bill of exceptions or in the motion for new trial. Therefore the only question for the determination of this court is whether the verdict was authorized by the evidence; but that question is presented by the assignment of error in the bill of exceptions that the overruling of the motion for new trial was contrary to law; and the motion to dismiss the writ of error is denied. The motion for new trial embraces the general grounds only, and an examination of the brief of the evidence discloses that the verdict rendered was amply authorized.
Judgment affirmed. MacIntyre and Guerry, JJ.,concur.
      DECIDED OCTOBER 21, 1939. REHEARING DENIED DECEMBER 15, 1939.